Citation Nr: 1829761	
Decision Date: 07/27/18    Archive Date: 08/02/18

DOCKET NO.  18-35 357	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a February 4, 1987 Board of Veterans' Appeals (Board) decision that denied entitlement to a rating in excess of 20 percent for postoperative residuals of a herniated nucleus pulposus of the lumbosacral spine, L4-5, L5-S1.


REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel



FINDINGS OF FACT

1.  The Veteran filed a motion with the Board of Veterans' Appeals (Board) in August 2012 seeking the Board's review of a February 4, 1987 Board decision denying entitlement to a rating in excess of 20 percent for postoperative residuals of a herniated nucleus pulposus of the lumbosacral spine, L4-5, L5-S1, to determine whether that decision involved clear and unmistakable error (CUE).

2.  The Board received notice on June 25, 2018, that the Veteran withdrew his CUE motion.

CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the Board's review of a February 4, 1987 Board decision denying entitlement to a rating in excess of 20 percent for postoperative residuals of a herniated nucleus pulposus of the lumbosacral spine, L4-5, L5-S1, to determine whether that decision involved clear and unmistakable error is dismissed.  38 C.F.R. § 20.1404(f) (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f) at 38 C.F.R. § 20.1404(f) (2017), permits a party to withdraw a motion to review a final Board decision to determine whether CUE exists in that decision.  Inasmuch as the motion for CUE review in this case has now been withdrawn, the motion should be dismissed, 

without prejudice to refiling, as provided by 38 C.F.R. § 20.1404(f).


ORDER

The CUE motion is dismissed without prejudice to refiling.




                       ____________________________________________
	S. B. MAYS
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252 (2012); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(f) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2017).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.